Citation Nr: 9901841	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for status 
post right knee arthroplasty with ligament injury, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
February 1984 to June 1987. 

The Board notes that a March 1997 VA form 9 (Appeal to Board 
of Veterans Appeals) includes the issue of entitlement to 
service connection for a left knee disorder.  However, in an 
August 1997 rating decision, the RO granted the veteran 
service connection and a 20 percent disability evaluation for 
left knee degenerative joint disease with bursitis dating 
back to the original claim filed by the veteran in July 1996.  
As such, this issue is not before the Board pursuant to 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  
Accordingly, this matter is referred to the RO for 
appropriate action in light of Grantham.


REMAND

With respect to the applicable law, the law is clear that the 
Board shall not entertain an application for review on appeal 
unless it conforms to the law.  See 38 U.S.C.A. § 7108 (West 
1991).  Pursuant to applicable law and regulation, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).

A veterans substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (1998).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302(b) (1998).

Where a veteran files a timely NOD, but fails to timely file 
a substantive appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  However, when the Board raises 
the issue of adequacy of the substantive appeal, the 
appellant and his/her representative should be given notice 
of the issue and a period of 60 days following the date on 
which such issue is mailed to present written argument or to 
request a hearing to present oral argument on this question.  
See 38 C.F.R. § 20.203 (1998).

In this case, the rating decision giving rise to the appeal 
was issued in September 1996, and the veteran was notified of 
this decision in October 1996.  A timely NOD was received by 
the RO on December 1996, and, in January 1997, the RO issued 
an SOC along with a letter explaining to the veteran his 
appellate rights and responsibilities.  However, the veteran 
did not file a substantive appeal within 60 days from the 
date of the issuance of the SOC or within the remainder of 
the one-year period from the date of mailing of the 
notification of the appealed rating; no correspondence was 
received during this period of time from the veteran 
addressing the issue of entitlement to an increased 
disability evaluation for status post right knee arthroplasty 
with ligament injury.  And, other than the October 1998 
statement of representation in appeals case and the 
October 1998 informal hearing presentation submitted by 
the veteran, which were received more than a year after the 
issuance of the SOC, there is no document of record, which 
reasonably could be construed as a timely substantive appeal.  
Similarly, the veteran did not submit a written statement 
contending that good cause existed warranting an extension of 
the 60-day time period for filing a substantive appeal prior 
to the expiration of that time limit.  See 38 U.S.C.A. § 
7105(d) (West 1991); 38 C.F.R. § 20.303 (1998).

However, and more importantly, the Board notes the record 
does not contain any indication that the appellant and his 
representative were either given notice of the issue 
regarding the adequacy of the October 1998 statement 
addressing the issue of entitlement to an increased 
disability evaluation for status post right knee arthroplasty 
with ligament injury, or an opportunity to present written 
argument or to request a hearing to present oral argument on 
this question.  See 38 C.F.R. § 20.203 (1998).  As a matter 
of fact, in an October 19, 1998 letter to the veteran, the RO 
notified the veteran that his claim was being certified to 
the Board for disposition. 

The Board has considered whether the veteran has been given 
adequate notice to respond and whether he has been prejudiced 
thereby, see Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993), and has determined that, in order to fairly and fully 
adjudicate the veterans claim, the case must be REMANDED to 
the RO for the following action:

The RO should adjudicate the issue of 
whether a timely appeal was submitted 
with respect to the issue of entitlement 
to an increased disability evaluation for 
status post right knee arthroplasty with 
ligament injury.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case, including all applicable 
laws and regulations, and provide an 
opportunity to respond.

The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is further notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
